Exhibit Artistry Publications Inc. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation The unaudited pro forma consolidated financial statements of Artistry Publications INC. (“Artistry” or the “Shell”) in the opinion of management include all material adjustments directly attributable to the share exchange contemplated by a share exchange agreement, dated February 12, 2010, among Gold Industry Limited (“Gold Industry”), the Shell and all of the shareholders of Gold Industries (the “Share Exchange Agreement”). Pursuant to the Share Exchange Agreement, on February 12, 2010, the Shell issued to the shareholders of Gold Industry 8,800,000 shares of common stocks at par value $0.001 each in exchange for all of the issued and outstanding common stock of Gold Industry. Gold Industries thereby became a wholly owned subsidiary of the Shell. The pro forma consolidated statement of operations includes the accounts of the Shell and Gold Industry. The statement of operations was prepared as if the above mentioned acquisition of Gold Industry by the Shell were consummated on December 31, 2009 and the balance sheet was prepared as if they were consummated on December 31, 2009. These pro forma consolidated financial statements have been prepared for comparative purposes only and do not purport to be indicative of the results of operations which actually would have resulted had the transaction occurred on the dates indicated and are not necessarily indicative of the results that may be expected in the future. 1 Artistry Publications INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AS OF December 31, 2009 November 30, December 31, Unaudited 2009 2009 Pro-forma Pro-forma Artistry Gold Industry Adjustment Consolidated Note ASSETS Current Assets: Cash and cash equivalents $ 362 $ 4,608,455 $ 4,608,817 Accounts receivable 499 - 499 Inventories 8,088 9,014,045 9,022,133 Advances to suppliers - 21,968 21,968 Related part receivable 1,174 1,174 Other current assets 57,551 57,551 Total current assets 8,949 13,703,193 13,712,142 Property, plant and equipment, net - 7,348,253 7,348,253 Other Non-current assets Prepayment to suppliers - 8,948,700 8,948,700 Prepayment to related party suppliers - 1,408,320 1,408,320 Prepaid Expenses - 797,865 797,865 Other Assets - 16,584 16,584 Intangible assets, net - 11,937,561 11,937,561 Total Non-current assets - 23,109,030 23,109,030 TOTAL ASSETS $ 8,949 $ 44,160,476 $ 44,169,425 LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ 9,250 $ 103,947 $ 113,197 Welfare payable - 97,064 97,064 Taxes payable 19 1,416,638 1,416,657 Other accrued payable - 60,256 60,256 Short-term bank loans - 2,474,829 2,474,829 Total current liabilities 9,269 4,152,734 4,162,003 Long-Term Liabilities: Deferred Revenue - 10,138,267 10,138,267 Total liabilities 9,269 14,291,001 14,300,270 Commitments and contingencies Equity: Common stock 13,075 12,100,000 (13,075 ) 12,100,000 Preferred stock - - - Additional paid-in capital 138,077 - (138,077 ) - Retained earnings (deficit) (151,472 ) 15,878,871 151,152 15,878,461 Accumulated other comprehensive income 1,890,604 1,890,604 Total equity (320 ) 29,869,475 320 29,869,475 TOTAL LIABILITIES AND EQUITY $ 8,949 $ 44,160,476 $ 44,160,476 2 Artistry Publications Inc. UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS For the fiscal year ended August 31, March 31, Unaudited 2009 2009 Pro-forma Pro-forma Artistry Gold Industry Adjustment Consolidated Note Net sales $ 4,643 $ 18,313,720 $ 18,318,363 Cost of sales 2,925 9,938,853 9,941,778 Gross profit 1,718 8,374,867 8,376,585 Operating expenses: Selling expenses - 426,415 426,415 General and administrative expenses 57,514 1,045,060 1,102,574 57,514 1,471,475 1,528,989 Income from operations (55,796 ) 6,903,392 6,847,596 Other income (expenses): Other income - 255,893 255,893 Interest expense (235,208 (235,208 Interest income 6,361 6,361 Rental income - 260,286 260,286 Non-operating expenses (3,772 (3,772 - 283,560 283,560 Income before provision for income taxes (55,796 ) 7,186,952 7,131,156 Provision for income taxes - (1,689,693 (1,689,693 Net income/ (loss) $ (55,796 ) $ 5,497,259 $ 5,441,463 3 Artistry Publications Inc. UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended November 31, December 31, Unaudited 2009 2009 Pro-forma Pro-forma Artistry Gold Adjustment Consolidated Note Net sales $ 389 $ 11,403,585 $ 11,403,974 Cost of sales 238 5,339,808 5,340,046 Gross profit 151 10,679,854 10,680,005 Operating expenses: Selling expenses - 61,641 61,641 General and administrative expenses 14,554 581,557 596,111 14,554 643,198 657,752 Income from operations (14,403 ) 10,036,656 10,022,253 Other income (expenses): Other income - 140,824 140,824 Interest expense - (58,759 (58,759 Interest income - 2,948 2,948 Rental income - 65,438 65,438 - 150,451 150,451 Income before provision for income taxes (14,403 ) 5,571,030 5,556,627 Provision for income taxes - (1,414,552 ) (1,414,552 ) Net income/ (loss) $ (14,403 ) $ 4,156,478 $ 4,142,075 4 Notes to unaudited pro-forma consolidated financial statements: 1. On February 12, 2010, Artistry concluded a Share Exchange Agreement (“Agreement”) with Gold Industry. Prior to the merger, Artisrty was a corporation with no significant assets and liabilities. As a result of the Agreement, there was a change in control of the public entity. In accordance with Accounting Standards Codification subtopic 805-10, Business Combinations (“ASC 805-10), Gold Industry was the acquiring entity. While the transaction is accounted for using the purchase method of accounting, in substance the Agreement is a recapitalization of Gold Industry’s capital structure. For accounting purposes, the Artistry accounted for the transaction as a reverse acquisition and Gold Industry is the surviving entity. The value of the net assets acquired were deminimis. The Company did not recognize goodwill or any intangible assets in connection with the transaction. Effective with the Agreement, all previously outstanding shares of common stock were exchanged for an aggregate of 8,800,000 shares of the Company’s common stock. In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, Artistry (the legal acquirer) is considered the accounting acquiree and Gold Industry (the legal acquiree) is considered the accounting acquirer. The consolidated financial statements subsequent to the merger of these entities will in substance be those of Gold Industry, with the assets and liabilities, and revenues and expenses, of Artistry being included effective from the date of consummation of Share Exchange Transactions. Artistry is deemed to be a continuation of business of Gold Industry. The outstanding common stock of Artistry prior to the Share Exchange Transactions will be accounting for at their net book value and no goodwill will be recognized. 2. To reflect the issuance of Artistry’s Common stock, $0.001 par value per share; 100,000,000 shares authorized; 13,075,000 shares issued and outstanding in connection with the Share Exchange Transactions. 3. To reflect the issuance of Gold Industry Limited’s 100,000,000 shares of common stock, par value of $0.121 per share in connection with the Share Exchange Transactions. 4. The fiscal year end of Artistry was August 31st prior to its merger with Gold Industry. The fiscal year end of Gold Industry is March 31st. 5
